Title: From John Quincy Adams to Thomas Welsh, 6 June 1825
From: Adams, John Quincy
To: Welsh, Thomas


				
					My dear Sir.
					Washington 6. June 1825
				
				We have just learnt the afflicting dispensation which has befallen you, and while forwarding the enclosed Letter to your daughter I cannot forbear adding the assurance of the deep sympathy which I feel with you on this melancholy occasion—May you, and all your children, be comforted under this bereavement with all the consolations, that earth can afford, or Heaven bestow—Prays / Your affectionate friend
				
					John Quincy Adams.
				
				
			